Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Patterson on 7/27/22.

The application has been amended as follows: 
IN THE CLAIMS
	Cancel claims 14-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art, such as WO 2016/174592, teach phosphazene compounds as flame retardant additives in polymer compositions.  Other prior art, such as US 2010/0297155, teach phosphazene hydrogel based polymers crosslinked with compounds, including an acrylamide-based compound.  However, none of the prior art is found to teach or sufficiently suggest a method comprising:
first forming an impact-modified phosphazene material by reacting a phosphazene material with an acrylamide material, to first from a functionalized phosphazene material; 
then mixing the functionalized phosphazene material with one or more other monomers, and
initiating a polymerization reaction of the mixture, forming the present impact-modified phosphazene material.     
	Thus, claims 1-13 to the mother of forming the impact-modified phosphazene, and the impact-modified polymeric comprising the phosphazene are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE